UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1101


RONNIE DYSON,

                Plaintiff - Appellant,

          v.

BRIAN LIGGAN, Virginia Capital Realty Property Manager of
1514 Perry Street, Richmond, VA 23224; DAVID LIGGAN,
Virginia Capital Realty Property Manager of 1514 Perry
Street, Richmond, VA 23224; VIRGINIA CAPITAL REALTY, Fannie
Mae (Owner); FANNIE MAE RESOURCE CENTER; NATIONWIDE REO
BROKERS INC., Fannie Mae Assigned Real Estate or Property
Manager; EASTERN SEABOARD INVESTMENTS LLC, Lender Name:
Document #80304/800005876; SHAPIRO & BURSON, LLP, Law
Offices of Shapiro & Burson LLP; JENNIFER DAY, Paralegal,
Shapiro & Burson LLP; CYNTHIA JENKINS, Title Claims, Shapiro
& Burson LLP; FEDERAL NATIONAL MORTGAGE ASSOCIATION,
Property Owner: 1514 Perry Street, Richmond, VA 23224; REAL
PROPERTY MANAGEMENT, Fannie Mae Assigned Property Manager;
ASHLEY GEORGE, Real Property Management; JEFF P. EVANS,
Property Owner; 1514 Perry Street, Richmond, VA 23224;
ROSELINE W. EVANS, Property Owner: 1514 Perry Street,
Richmond, VA 23224; CITIMORTGAGE, INC., Property Owner: 1514
Perry Street, Richmond, VA 23224; UNITED STATES DEPARTMENT
OF   HOUSING  &   URBAN  DEVELOPMENT,   Complaint  Division:
Complaint NO: 297669; OFFICE OF FAIR HOUSING & EQUAL
OPPORTUNITY, Complaint Division: Complaint NO: 297669;
WITTSTADT TITLE & ESCROW COMPANY LLC, Titles & Deeds;
VIRGINIA   BUREAU   OF  FINANCIAL   INSTITUTIONS,  Complaint
Division: Filed 7/27/2010; TARA L. WARD, Legal Assistant,
Shapiro & Burson LLP; CHRISSY DOVE, Legal Assistant, Shapiro
& Burson LLP,

                Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00519-HEH)


Submitted:   August 22, 2012            Decided:   August 24, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Dyson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Ronnie     Dyson    seeks    to       appeal       the   district      court’s

order sua sponte dismissing his several federal and state law

claims against the Defendants.                   We dismiss the appeal for lack

of   jurisdiction    because     the    notice       of    appeal     was    not    timely

filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely   filing   of    a    notice     of       appeal   in    a    civil   case     is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on September 2, 2011.          The notice of appeal was filed on January

19, 2012.     Because Dyson failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period,

we dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the     court    and       argument       would   not    aid    the

decisional process.

                                                                               DISMISSED

                                             3